Case 1:19-cr-00340-LTS Document 89 Filed 01/20/21 Page1of1i
& a U.S. Department of Justice
Ee United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza,
New York 10007

January 20, 2021

BY ECF

The Honorable Laura Taylor Swain MEMO ENDORSED
United States District Judge

United States District Court for the Southern District of New York

500 Pearl Street,

New York, New York 10007

 

Re: United States v. Renwick Haddow, 19 Cr. 340 (LTS)
Dear Judge Swain:

The Government respectfully writes on behalf of the parties in advance of the January 21
2021 control date. The defendant’s cooperation with the Government continues, and is expected
to continue for the next three months. Accordingly, the parties request that sentencing and all
associated sentencing submissions and presentencing report deadlines continue to be adjoumed,
and for a new control date to be scheduled three months from now on a date convenient to the
Court.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

By: Mel ity

Vladislav Vainberg / Martin Bell
Assistant United States Attorney
Tel. (212) 637-1029 / 2463

 

ce (by email): Edward J.M. Little, Esq.

The control date for sentencing is adjourned to April 22, 2021, at 2:00 p.m.
SO ORDERED.

1/20/2021

/s/ Laura Taylor Swain, USDJ
